DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
On page 6 of the Applicant’s Responds, Applicant states “The claim as a whole integrates any alleged mental process in to a practical application” by adding the steps/processes are performed by a processor.
The Examiner respectfully disagrees with the Applicant. By performing the mental processes via a computer or processor does not integrate the abstract idea into a practical application the method steps/processes are merely being implemented on a computer without further structural element or improvements to the computer. Further discussions are presented in the rejection with regard to the 101 rejection below.
On page 7 of the Applicant’s Response, Applicant argues citing [0028] and [0037] of Tom, where “Tom merely state that a user inputs a ranking of an existing predefined tour or POI, but do not teach or suggest that a ‘tour route’ of ‘a set of historical tour routes having a ranking above a predetermined threshold’ is selected to be presented to the user. In fact, Tom is silent as to any content regarding selecting a tour route from existing predefined tours ‘having a ranking above a predetermined threshold.’…”
The Examiner respectfully disagrees with the Applicant. In the same citation pointed to by the Applicant, “In the case of a user seeking to compose a tour or seeking to retrieve a predefined tour, input 22 may include a criterion or multiple criteria… input 22 may include … types of attractions that the user would like to visit… a minimum rating received by contributing user…” [0037]. Paragraph [0037] does teaches what contributing users who are sharing their historical tour can input including ranking or rating the routes, where the ranking or rating or the routes are then being used by users who are searching for these routes that match their criteria including the ranking or rating input by the contributing users. Therefore, Tom discloses selecting a tour route from existing predefined tours having a ranking above a predetermined threshold (at least in [0028] and [0037] and citations in the previous rejection and below).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall 
Claim 10 is directed toward a method.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 10 is directed toward the abstract idea of determining a set of landmark options, determining a selection of an option, determining a tour route and determining information to be provided, which comprises mental processes.

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claim 10 is implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of determining the landmark option, a tour route and information and selecting the tour route is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of one or more computers to implement a mental process, such as determining a selected option and selecting an option in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claim 10 is: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 11, 13-15 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 11, 13-15 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 11, 13, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al. (US 2012/0095675 A1) and Kuri et al. (US 2014/0108137 A1) as support document.
Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by.
For claims 1, 10 and 16, Tom discloses a device and a non-transitory computer-readable medium storing computer-executable instructions which perform operations, comprising: at least one memory comprising computer-executable instructions; and one or more computer processors configured to access the at least one memory and execute the computer-executable instructions to: determine a set of landmark options based at least in part on an input indicative of locations, the set of landmark options comprising a landmark option (Fig. 2, 3, abstract); 
determine that the landmark option is selected by a user (Fig. 2, 3); determine a tour route based on the landmark option (Fig. 6, element 88), wherein the tour route includes at least one landmark (Para 0023-0025); and 
determine information to be provided to the user when the user is within a distance of the at least one landmark (Para 0026, 0044, 0075, where when the portable device or vehicle associated with the user is detected to be in proximity to the POI/landmark in a predetermined distance, the information is provided to the user).
Tom discloses determining the tour route comprises selecting the tour route from a set of historical tour routes having a ranking above a predetermined threshold (Fig. 2, 4, 5, para 0028, 0037, where the tour route selected is based on set of historical tour with various ratings/rankings selectable by the user with minimum rating, thresholds/values, “a minimum rating received by contributing user”, 0048, “user is also asked to specify a minimum rating… when selecting POIs or predefined tours…”), but does not explicitly disclose where each of the set of historical tour routes includes the landmark option. However, it would have been obvious for one of ordinary skill in the art the retrieval of the predefined tours, which are the historical tour routes contributed by other users, that matches the various attributes including the selections of landmark or attractions of interest, taught by Tom is providing each of the set of historical tour routes that includes the landmark option selected by the user. Even so, Kuri in the same field of the art also discloses selecting the tour route from a set of historical tour routes having a ranking above a predetermined threshold, where each of the set of historical tour routes includes the landmark option (Paragraph 0004, 0012, 0046, where various historical tours can be retrieved based on a number of attributes including ratings, types or kinds of stops along the tours that matches the user’s criterions).

For claim 2, Tom discloses the information comprises an audio signal (Para 0026, 0028, 0044).

For claim 3, Tom discloses the information comprises information about a historical event associated with the at least one landmark (Para 0026, 0054).

For claims 4, 11 and 17, Tom discloses receive a query from the user, and determine the information based at least in part on the query (Fig. 2, 3, abstract, para 0024, 0025, where the query can be based on the selections made by the user).

For claims 6, 13 and 19, Tom discloses determining the tour route is based at least in part on a user preference or a user profile (Paragraph 0024, 0025, 0041).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al. (US 2012/0095675 A1) and Kuri et al. (US 2014/0108137 A1) as applied to claim 1 above, and further in view of Frederick et al. (US 2018/0372505 A1) as support document.
For claim 7, Tom discloses the device is associated with a vehicle (Para 0026), but does not specifically disclose the device is associated with an autonomous vehicle. However, it would have been obvious for one of ordinary skill in the art the vehicle taught by Tom can be an autonomous vehicle because the type of vehicles employed would not deviate from the predictable result of determining and providing information to the user when the user is within a distance of the at least one landmark. Even so, Frederick in the same field of the art discloses employing an autonomous vehicle with a touring system (Abstract, para 0077-0079, 0087).

Claims 8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al. (US 2012/0095675 A1) and Kuri et al. (US 2014/0108137 A1)  as applied to claims 1, 10 and 16 above, and further in view of Alon et al. (US 2016/0065658 A1).
For claims 8, 14 and 20, Tom discloses determine a tour route history associated with the user and associated with a location (Para 0028, 0077, 0080, where the tour route history associated with the user and locations are monitored, tracked and stored), but does not specifically disclose determine a percentage of tour routes taken by the user in the location based on the tour route. Alon in the same field of the art discloses determine a percentage of tour routes taken by the user in the location based on the tour route (Fig. 13, para 0128, 0129). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Tom to determine a percentage of tour routes taken by the user in the location based on the tour route, taught by Alon to provide useful information to the user as to the progress of the tour completed.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al. (US 2012/0095675 A1), Kuri et al. (US 2014/0108137 A1) and Alon et al. (US 2016/0065658 A1) as applied to claims 8 and 14 above, and further in view of Epstein et al. (US 2008/0177793 A1).
For claims 9 and 15, Tom discloses determining and generating various number of tour routes based on route histories and user preferences and/or customizations (Para 0023, 0028, 0042), but does not specifically disclose determine a second tour route based on the tour route history. Epstein in the same field of the art discloses generating tour routes and that the user can resume a tour that was not completed previously based on the history and associated location (Para 0026, 0041, 0055, where a second tour route from the resumed location would be generated). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Tom to determine a second tour route based on the tour route history, taught by Epstein to allow the user to continue touring any remaining or new landmarks or POIs that the user has not visited during the user past tours, preventing overlap or already visited points/locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2015/0254618 A1) Shivaram discloses collecting tour guides and searching and selection of tour guide based on ratings and other factors.
(US 2014/0236719 A1) Szostak et al. discloses a system for searching for route tour guides based on ratings.
(US 2016/0283870 A1) Tomaszewski et al. discloses a tour routing system tracking the user progress and allowing the user to resume a stopped tour.
(US 2014/0019004 A1) Peplin et al. discloses a crowdsourced tour creation system providing various tour routes with histories and rankings.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661